Per, Curiam.
Leave was granted the appellant to file an undertaking on this appeal, mine pro tunc, and such undertaking was filed, and notice thereof given to the respondent’s attorney, who resided at Long Island City, on August 7, 1885, by depositing the same, properly directed, in the post-office of the city of New York, where the appellant’s attorney resided.
The proof shows that the respondent’s attorney excepted to the sureties and mailed notice thereof to the appellant’s attorney, addressed to him at New York city, in the post-office at Long Island City, on the 17th day of August, 1885, This notice was properly served within ten days, even with out the allowance of the double time authorized in case of the service of the precedent notice by mail (section 798, Code of Civ. Pro.), and required the appellant to cause the sureties on his undertaking to justify, in order to retain his appeal. This he did not do. Code of Civ. Pro., § 1385.
The appeal should therefore, be dismissed, unless the appellant perfect his undertaking within twenty days from *148"the service of this order, and pay ten dollars costs of this motion.
All concur.